UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (5.4%) Boeing Co. (The) 48,500 $4,163,725 Embraer SA ADR (Brazil) (S) 186,200 6,641,754 General Dynamics Corp. 98,800 6,966,388 Honeywell International, Inc. 249,500 18,799,825 L-3 Communications Holdings, Inc. 111,700 9,038,764 Northrop Grumman Corp. 140,400 9,849,060 United Technologies Corp. 140,500 13,126,915 Air freight and logistics (0.2%) FedEx Corp. 24,300 2,386,260 Airlines (0.5%) Delta Air Lines, Inc. (NON) 276,800 4,569,968 Japan Airlines Co., Ltd. (Japan) (NON) 59,100 2,743,581 Auto components (1.3%) American Axle & Manufacturing Holdings, Inc. (NON) 149,600 2,042,040 Johnson Controls, Inc. 352,900 12,376,203 Valeo SA (France) 51,076 2,763,892 Automobiles (0.7%) Ford Motor Co. 377,400 4,962,810 General Motors Co. (NON) 85,400 2,375,828 Nissan Motor Co., Ltd. (Japan) 240,800 2,315,016 Beverages (0.7%) Coca-Cola Enterprises, Inc. 118,800 4,386,096 Dr. Pepper Snapple Group, Inc. 85,300 4,004,835 Biotechnology (0.1%) Cubist Pharmaceuticals, Inc. (NON) 16,900 791,258 Building products (0.1%) Owens Corning, Inc. (NON) 43,700 1,723,091 Capital markets (4.7%) Apollo Global Management, LLC. Class A 108,100 2,339,284 Bank of New York Mellon Corp. (The) 88,600 2,479,914 Blackstone Group LP (The) 184,100 3,641,498 Charles Schwab Corp. (The) 371,100 6,564,759 Goldman Sachs Group, Inc. (The) 69,469 10,222,363 KKR & Co. LP 334,398 6,460,569 Morgan Stanley 616,764 13,556,473 State Street Corp. 216,200 12,775,258 Chemicals (2.2%) Celanese Corp. Ser. A 51,900 2,286,195 Dow Chemical Co. (The) 249,400 7,940,896 E.I. du Pont de Nemours & Co. 57,000 2,802,120 HB Fuller Co. 34,800 1,359,984 Huntsman Corp. 69,500 1,292,005 LyondellBasell Industries NV Class A 135,100 8,550,479 Tronox, Ltd. Class A (S) 179,220 3,550,348 Commercial banks (3.6%) Barclays PLC (United Kingdom) 537,292 2,376,914 Fifth Third Bancorp 288,100 4,698,911 First Horizon National Corp. 235,800 2,518,344 Investors Bancorp, Inc. 136,400 2,561,592 KeyCorp 153,900 1,532,844 U.S. Bancorp 181,900 6,171,867 Wells Fargo & Co. 690,720 25,549,733 Commercial services and supplies (0.9%) ADT Corp. (The) (S) 94,087 4,604,618 Tyco International, Ltd. 191,375 6,124,000 Communications equipment (2.1%) Arris Group, Inc. (NON) 145,600 2,499,952 Cisco Systems, Inc. 663,200 13,867,512 Polycom, Inc. (NON) 559,800 6,202,584 Qualcomm, Inc. 55,800 3,735,810 Computers and peripherals (3.2%) Apple, Inc. 31,600 13,987,108 Fusion-io, Inc. (NON) (S) 55,100 901,987 Gemalto NV (Netherlands) 20,864 1,819,966 Hewlett-Packard Co. 623,410 14,862,094 NetApp, Inc. (NON) 81,100 2,770,376 SanDisk Corp. (NON) 108,800 5,984,000 Construction and engineering (0.3%) KBR, Inc. 118,200 3,791,856 Consumer finance (0.5%) Capital One Financial Corp. 115,872 6,367,166 Containers and packaging (0.2%) MeadWestvaco Corp. 67,900 2,464,770 Diversified financial services (8.1%) Bank of America Corp. 1,797,845 21,897,752 Citigroup, Inc. 703,850 31,138,324 CME Group, Inc. 80,000 4,911,200 JPMorgan Chase & Co. 920,258 43,675,445 Diversified telecommunication services (1.5%) AT&T, Inc. 162,100 5,947,449 Verizon Communications, Inc. 270,900 13,314,735 Electric utilities (1.8%) Edison International 74,300 3,738,776 Entergy Corp. 54,222 3,428,999 FirstEnergy Corp. 149,900 6,325,780 Great Plains Energy, Inc. 146,500 3,397,335 NextEra Energy, Inc. 32,200 2,501,296 PPL Corp. 78,700 2,464,097 Electrical equipment (0.2%) Eaton Corp PLC 48,500 2,970,625 Electronic equipment, instruments, and components (0.4%) Corning, Inc. 330,100 4,400,233 Energy equipment and services (3.7%) Cameron International Corp. (NON) 74,400 4,850,880 Halliburton Co. 371,800 15,024,438 McDermott International, Inc. (NON) 351,400 3,861,886 Nabors Industries, Ltd. 363,200 5,891,104 Oil States International, Inc. (NON) 36,500 2,977,305 Petrofac, Ltd. (United Kingdom) 80,517 1,753,154 Schlumberger, Ltd. 93,389 6,993,902 Transocean, Ltd. (Switzerland) (NON) 68,000 3,533,280 Weatherford International, Ltd. (NON) 102,700 1,253,341 Food and staples retail (1.7%) CVS Caremark Corp. 148,700 8,177,013 Kroger Co. (The) 125,600 4,162,384 Walgreen Co. 177,000 8,439,360 Food products (0.5%) Hillshire Brands Co. 113,420 3,986,713 Kellogg Co. 19,700 1,269,271 Pinnacle Foods, Inc. (NON) 35,705 714,100 Health-care equipment and supplies (2.4%) Baxter International, Inc. 204,300 14,840,352 Covidien PLC 162,554 11,027,663 St. Jude Medical, Inc. 85,900 3,473,796 Health-care providers and services (3.0%) Aetna, Inc. 192,800 9,855,936 CIGNA Corp. 88,400 5,513,508 Express Scripts Holding Co. (NON) 41,800 2,409,770 Humana, Inc. (S) 88,200 6,095,502 UnitedHealth Group, Inc. 233,900 13,381,419 Hotels, restaurants, and leisure (0.3%) McDonald's Corp. 32,000 3,190,080 Household products (0.6%) Procter & Gamble Co. (The) 103,300 7,960,298 Independent power producers and energy traders (1.0%) Calpine Corp. (NON) 390,300 8,040,180 NRG Energy, Inc. 167,800 4,445,022 Industrial conglomerates (1.4%) General Electric Co. 755,870 17,475,714 Insurance (6.7%) ACE, Ltd. 85,500 7,606,935 Aflac, Inc. 91,400 4,754,628 Allstate Corp. (The) 274,600 13,474,622 American International Group, Inc. (NON) 178,300 6,921,606 Assured Guaranty, Ltd. 152,567 3,144,406 Chubb Corp. (The) 36,717 3,213,839 Everest Re Group, Ltd. 24,300 3,155,598 Hartford Financial Services Group, Inc. (The) 315,400 8,137,320 Lincoln National Corp. 114,300 3,727,323 Marsh & McLennan Cos., Inc. 64,900 2,464,253 MetLife, Inc. 399,613 15,193,286 Prudential Financial, Inc. 63,200 3,728,168 Prudential PLC (United Kingdom) 247,722 4,008,672 XL Group PLC 124,000 3,757,200 Internet software and services (0.2%) Yahoo!, Inc. (NON) 85,500 2,011,815 IT Services (0.8%) Computer Sciences Corp. 39,300 1,934,739 Fidelity National Information Services, Inc. 47,200 1,870,064 IBM Corp. 14,300 3,050,190 Total Systems Services, Inc. 135,700 3,362,646 Leisure equipment and products (0.5%) Hasbro, Inc. 99,300 4,363,242 LeapFrog Enterprises, Inc. (NON) 179,100 1,533,096 Machinery (1.0%) Ingersoll-Rand PLC 58,300 3,207,083 Joy Global, Inc. 105,000 6,249,600 Stanley Black & Decker, Inc. 30,700 2,485,779 Marine (0.2%) Kirby Corp. (NON) 31,100 2,388,480 Media (4.4%) CBS Corp. Class B 55,100 2,572,619 Comcast Corp. Class A 364,600 15,316,846 DISH Network Corp. Class A 228,900 8,675,310 Liberty Global, Inc. (NON) 38,200 2,621,666 Time Warner Cable, Inc. 46,648 4,481,007 Time Warner, Inc. 218,700 12,601,494 Viacom, Inc. Class B 81,900 5,042,583 Walt Disney Co. (The) 57,600 3,271,680 Metals and mining (1.8%) Barrick Gold Corp. (Canada) 135,100 3,971,940 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 307,352 10,173,351 Newmont Mining Corp. 27,400 1,147,786 Nucor Corp. (S) 51,800 2,390,570 Rio Tinto PLC (United Kingdom) 40,622 1,904,157 ThyssenKrupp AG (Germany) (NON) 113,959 2,317,534 Multi-utilities (1.2%) Ameren Corp. 171,200 5,995,424 CMS Energy Corp. 70,100 1,958,594 National Grid PLC (United Kingdom) 230,653 2,681,062 PG&E Corp. 106,900 4,760,257 Multiline retail (1.0%) J.C. Penney Co., Inc. (S) 85,500 1,291,905 Macy's, Inc. 93,500 3,912,040 Target Corp. 97,700 6,687,565 Office electronics (0.3%) Xerox Corp. 385,500 3,315,300 Oil, gas, and consumable fuels (11.2%) Anadarko Petroleum Corp. 60,400 5,281,980 Apache Corp. 52,503 4,051,131 Cabot Oil & Gas Corp. 126,700 8,566,187 Chevron Corp. 192,700 22,896,614 ConocoPhillips 59,400 3,569,940 CONSOL Energy, Inc. 54,400 1,830,560 Energen Corp. 34,000 1,768,340 Exxon Mobil Corp. 137,818 12,418,780 Gulfport Energy Corp. (NON) 88,200 4,042,206 Hess Corp. 97,800 7,003,458 Marathon Oil Corp. 403,900 13,619,508 Noble Energy, Inc. 52,700 6,095,282 Nordic American Tankers, Ltd. (Norway) (S) 157,700 1,821,435 Occidental Petroleum Corp. 184,186 14,434,657 Royal Dutch Shell PLC ADR (United Kingdom) 262,730 17,119,487 Southwestern Energy Co. (NON) 229,900 8,566,074 Suncor Energy, Inc. (Canada) 94,300 2,825,705 Total SA ADR (France) 79,800 3,828,804 Paper and forest products (0.5%) International Paper Co. 125,000 5,822,500 Personal products (0.1%) Herbalife, Ltd. (S) 33,800 1,265,810 Pharmaceuticals (8.5%) AbbVie, Inc. 114,800 4,681,544 Actavis, Inc. (NON) 23,900 2,201,429 Eli Lilly & Co. 158,700 9,012,573 Johnson & Johnson (S) 349,000 28,453,970 Merck & Co., Inc. 511,525 22,624,751 Pfizer, Inc. 1,061,516 30,635,352 Sanofi ADR (France) (S) 53,600 2,737,888 Shire PLC ADR (United Kingdom) 30,600 2,795,616 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 61,600 2,444,288 Zoetis Inc. (NON) 15,765 526,551 Real estate investment trusts (REITs) (0.1%) Equity Lifestyle Properties, Inc. 17,100 1,313,280 Semiconductors and semiconductor equipment (2.0%) Advanced Micro Devices, Inc. (NON) (S) 539,577 1,375,921 First Solar, Inc. (NON) 51,400 1,385,744 Intel Corp. (S) 235,200 5,139,120 Lam Research Corp. (NON) 100,463 4,165,196 Samsung Electronics Co., Ltd. (South Korea) 2,896 3,974,647 SK Hynix, Inc. (South Korea) (NON) 120,650 3,117,641 Texas Instruments, Inc. 126,300 4,481,124 Xilinx, Inc. 49,700 1,897,049 Software (1.1%) Microsoft Corp. 398,600 11,403,946 Oracle Corp. 87,400 2,826,516 Specialty retail (2.2%) American Eagle Outfitters, Inc. 158,700 2,967,690 AutoZone, Inc. (NON) (S) 4,400 1,745,788 Bed Bath & Beyond, Inc. (NON) (S) 93,900 6,049,038 Best Buy Co., Inc. 106,900 2,367,835 Lowe's Cos., Inc. 177,700 6,738,384 Office Depot, Inc. (NON) 1,303,900 5,124,327 Staples, Inc. 148,600 1,995,698 Tobacco (1.3%) Altria Group, Inc. 139,900 4,811,161 Lorillard, Inc. 46,100 1,860,135 Philip Morris International, Inc. 97,900 9,076,309 Trading companies and distributors (0.1%) Rexel SA (France) 50,805 1,108,743 Wireless telecommunication services (0.4%) Vodafone Group PLC ADR (United Kingdom) 179,400 5,096,757 Total common stocks (cost $908,987,373) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 84,434 $3,641,216 Total convertible preferred stocks (cost $2,836,156) SHORT-TERM INVESTMENTS (5.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 9,572,404 $9,572,404 Putnam Cash Collateral Pool, LLC 0.19% (d) 52,701,118 52,701,118 U.S. Treasury Bills with an effective yield of 0.129%, January 9, 2014 (SEGSF) $122,000 121,875 U.S. Treasury Bills with effective yields ranging from 0.169% to 0.177%, October 17, 2013 383,000 382,631 Total short-term investments (cost $62,778,028) TOTAL INVESTMENTS Total investments (cost $974,601,557) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International shares 126,201 8/16/13 (1 month USD-LIBOR-BBA plus 0.40%) EMC Corp. $(147,135) shares 20,312 8/16/13 1 month USD-LIBOR-BBA minus 0.35% VMware, Inc. 78,918 shares 223,806 8/16/13 (1 month USD-LIBOR-BBA plus 40 bp) EMC Corp. (260,930) shares 36,167 8/16/13 1 month USD-LIBOR-BBA minus 35 bp VMware, Inc. 140,556 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,247,143,059. (b) The aggregate identified cost on a tax basis is $1,002,226,096, resulting in gross unrealized appreciation and depreciation of $317,950,682 and $20,004,910, respectively, or net unrealized appreciation of $297,945,772. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $16,609,693 $31,255,821 $47,865,514 $2,447 $— Putnam Short Term Investment Fund * $— 43,074,922 33,502,518 764 $9,572,404 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $51,664,457. The fund received cash collateral of $52,701,118, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $186,305 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $188,591 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $121,890. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $127,070,666 $2,315,016 $— Consumer staples 60,113,485 — — Energy 185,879,438 — — Financials 296,041,346 — — Health care 173,503,166 — — Industrials 127,672,248 2,743,581 — Information technology 119,250,992 7,092,288 — Materials 57,974,635 — — Telecommunication services 24,358,941 — — Utilities 49,736,822 — — Total common stocks — Convertible preferred stocks — 3,641,216 — Short-term investments 9,572,404 53,205,624 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(188,591) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $219,474 $408,065 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC total return swap contracts (notional) $12,300,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
